Exhibit 99.4 CERTIFICATE of QUALIFIED PERSON - D Clemente I, Dario Clemente, do hereby certify that:- 1. I am a Director of Minxcon Projects SA (Pty) Ltd Suite 5, Coldstream Office Park, 2 Coldstream Street, Little Falls, Roodepoort, South Africa 2. I graduated with an NHD (Ext. Met.) from the University of the Witwatersrand in 1976. In addition, I have completed the Business Leadership Development Programme at Wits Business School. 3. I have more than 40 years’ experience in the mining and metallurgical industry. This includes 15 years as a metallurgical manager and consultant as well as four years in mine management. I have completed various technical reports on metallurgical operations and have been co-author of a technical paper presented overseas. I have completed a number of assessments and technical reports pertaining to various commodities, including gold, using approaches described by the Canadian Code for reporting of Resources and Reserves - National Instrument 43-101 (Standards of Disclosure for Mineral Projects), Form 43-101F1 and the Companion Policy Document 43-101CP (“NI43-101”). 4. I am affiliated with the following professional associations, which meet all the attributes of a Professional Association or a Self-Regulatory Professional Association, as applicable (as those terms are defined in NI43- 101):- Class Professional Society Year of Registration Fellow South African Institute of Mining and Metallurgy (FSAIMM Reg. No. 701139) Member Mine Metallurgical Managers Association of South Africa (MMMA Reg. No. M000948) 5. I am responsible for Items 1-3, 17-18, 23-27 of the technical report titled “A Technical Report on the Blanket Mine, Gwanda Area, Zimbabwe” prepared for Caledonia Mining Corporation with an effective date of 9 July 2015 (the “Report”). 6. I have read the definition of “Qualified Person” set out in NI43-101 and certify that by reason of my education, affiliation with professional associations and past relevant work experience, I fulfil the requirements to be a Qualified Person for the purposes of the Report. 7. I have read the NI43-101 and the Report has been prepared in compliance with it. 8. As of the effective date, to the best ofmy knowledge, information and belief, the Report containsall scientific and technical information required to be disclosed to make the Report not misleading. 9. The facts presented in the Report are, tothe best of my knowledge, correct. The analyses and conclusions presented in the Report are limited only by the reported forecasts and conditions. I have neither prior involvement, nor present or prospective interest in the subject property or asset and have no bias with respect to the assets that are the subject of the Report, or to the parties involved with the assignment. I am independent of the issuer. My compensation, employment or contractual relationship with the Commissioning Entity is not contingent on any aspect of the Report. 13. I undertook a personal inspection of the property from 22 to 24 October 2014, and spent time at the mine, the treatment plant, the waste dumps, and the sample assay laboratory and data management section. Yours faithfully, D CLEMENTE NHD (Ext. Met.), GCC, BLDP (WBS) MMMA, FSAIMM DIRECTOR, MINXCON PROJECTS SA Date of Sign-off: 9 July 2015
